DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 10/13/21.  Claim(s) 1, 8, and 16 has/have been amended, claim(s) 4, 11, and 18 is/are cancelled and applicant states support can be found at instant specification [0023].  Therefore, Claims 1, 3, 5-8, 10, 12-15, 17, and 19-20 is/are pending and have been addressed below.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/28/21 and 11/17/21 was/were considered by the examiner.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 10/13/21, with respect to rejections under 35 USC 101 for claim(s) 1, 3-8, 10-15, and 17-20 have been fully considered but they are not persuasive as far as they apply to the amended 101 rejection(s) below.

Applicant respectfully traversed the rejection on pg. 7-8.
The Examiner respectfully disagrees because the invention is directed to assigning work and grading the assigned work (“expertise score vector based work item assignment for software component management”) and both of these items are commercial or legal interactions (including agreements in the form of contracts; business relations).  The inclusion of priority factor in a queue may be an improvement to a computer by no support is provided for this assertion.  The citation merely states the que is based on a priority factor not how that priority factor improves a computer.
Thus, the argument(s) are unpersuasive.

Applicant’s arguments, see applicant’s remarks, filed 10/13/21, with respect to rejections under 35 USC 103 for claim(s) 1, 3-8, 10-15, and 17-20 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 3, 5-8, 10, 12-15, 17, and 19-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for representative claim(s) 1, 8, and 15, as drafted, is/are a process (claim(s) 1 recites a series of steps) and system (claim(s) 8 and 15 recites a series of components) that, under its broadest reasonable interpretation, is an abstract idea directed to expertise score vector based work item assignment for software component management.

The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 1: receiving a problem record corresponding to a software component;
determining a work item corresponding to the problem record;
assigning the work item to a developer based on an expertise score vector of the developer, wherein a work queue points tracks a currently assigned workload of the user, and wherein the work item is assigned to the user based on the work queue points, wherein the work item is placed in a position of the work queue based on a priority of the work item associated with a major loss functionality of the software component;
based on completion of the work item by the developer, updating the expertise score vector of the developer;
based on assigning the work item to the developer, determining a review and testing process for the work item based on the expertise score vector of the developer; and
based on completion of the work item by the developer, applying the determined review and testing process to computer code corresponding to the work item, wherein the expertise score vector of the developer is updated based on the applied review and testing process.
Claim 8 and 15: the same analysis as claim(s) 1.

The abstract idea covers a method of organizing human activity (commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
The additional elements unencompassed by the abstract idea include computer, processor (claim(s) 1), a system comprising: a memory having computer readable instructions; and one or more processors (claim(s) 8), a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor (claim(s) 15), module (claim(s)  4, 11, and 18).

Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The aforementioned additional elements (as additionally noted by instant specification [0016, 0061]) merely serve as the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
The claim(s) do/does not include limitation(s) sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the aforementioned additional elements essentially make up the computer on which the abstract idea is implemented. See MPEP 2106.05(f).

Claim(s) 3-7, 10-14, and 17-20 add to or further define the abstract idea of claim(s) 1, 8, and 15 with additional steps to a) determine a review and testing for the work item based on developer expertise and use the determined review and test once the work item is completed, assign work item based on work queue points, select an additional user without a desired skill, update additional user expertise to include desired skill when work item completed and/or b) further define expertise score vector, work item.  These claim(s) do not recite additional elements beyond claims 4, 11, and 18 and those element(s) are addressed above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1, 3, 8, 10, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raajaratnam et al. (US 2015/0154529 A1) in view of Bhat published July 23, 2018 (reference U on the Notice of References Cited), Atyam et al. (US 2017/0091078 A1), and MerWarth et al. (US 8,522,240 B1).

Regarding claim 1, 8, and 15 (currently amended), Raajaratnam teaches a computer-implemented method comprising:
receiving, by a processor, a problem record corresponding to a software component;
determining a work item corresponding to the problem record;
assigning the work item to a user based on an score of the user, and module; and
based on completion of the work item by the user, updating the score of the user [for the limitations above,
the term problem record is interpreted based on broadest reasonable interpretation of instant specification [0034] problem records (e.g., bug reports),
then see at least [0032, 0041] for a computer 200 does the following; [0054, 0069] selecting a new subtask and/or unfinished subtask based for a user based on the user’s competency score; [0023] unfinished subtask can be an incorrectly completed subtask; [0018] tasks include writing a code thus an unfinished subtask (an incorrectly completed subtask) such as an error in the code which is a problem record (e.g., bug report) for a software component as code is for software and may be used by hardware; [0060-0061, 0063] steps 308, 310, and 314 for select a new subtask and unfinished subtask, create a task (work item) by combining a new subtask and unfinished subtask, assign the task to a user; [0027-0028] scoring (competency and accuracy) of users based on ratio of work submitted correctly to work submitted thus correct work improves the score and incorrect work lowers the score; [0064-0065] step 316 validated work 
[0098-0099] for a module];
based on assigning the work item to the user, an action is taken; and
based on completion of the work item by the user, applying the review process to computer code corresponding to the work item, wherein the score of the user is updated based on the applied review process [see at least [0060-0061, 0063] steps 308, 310, and 314 for select a new subtask and unfinished subtask, create (determine) a task (work item) by combining a new subtask and unfinished subtask, assign the task to a user; [0063] in response to assigning the task the worker may attempt the task;
[0064-0065] step 316 validated work determines if received sub-task of task is completed correctly or becomes an unfinished subtask (problem record); [0018] tasks include writing a code thus an unfinished subtask (an incorrectly completed subtask) such as an error in the code which is a problem record (e.g., bug report) for a software component as code is for software and may be used by hardware;
[0054, 0069] selecting a new subtask and/or unfinished subtask based for a user based on the user’s competency score; [0027-0028] scoring (competency and accuracy) of users based on ratio of work submitted correctly to work submitted thus correct work improves the score and incorrect work lowers the score].

Raajaratnam teaches users who work on code (thus implying developer) and both a competency score and user expertise (thus implying expertise score).  However 
an expertise score vector of the developer [see at least [p. 89, right col, first full para] an expert score is determined by an expert vector (EV) which is based on architectural elements (metrics) of a new design (coding for a software component) and “For each expertise profile (row) in the matrix, an expert vector (EV) of size n is created.  Once the EV is generated for an individual, we calculate the score as the magnitude (vector length) of that expert vector”;
[p. 89, left col, first and second full para] each row within the expertise matrix represents an expertise profile for individual architects and developers and within this matrix, rows capture expertise profiles, columns represent architectural elements, and cells correspond to EAs.;
[p. 88, right col, last para] (EAs) are the elementary atoms of expertise. They reflect an individual’s expertise in a specific architectural topic.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raajaratnam with Bhat to include the limitation(s) above as disclosed by Bhat.  Doing so would further define Raajaratnam’s task selection for a user based on multiple metrics to better ensure the best user is selected for the task [see at least Bhat [p. 89 right col first full para] ].

Raajaratnam in view of Bhat doesn’t/don’t explicitly teach but Atyam discloses determining a review and testing process for the work item based on the level of the user; and
applying the determined review and testing process, the applied review and testing process [for the limitations above see at least [0020-0022] for a review and testing process used to score a code; [0025-0026] upon receiving the code calculate a risk score/risk assessment score/risk value and perform a unit test to determine the review and testing process; [0027] a) if risk score meets or is greater than an extended test threshold (at block 316), proceed to run an extended regression test at block 318, and then proceeds to run a verification test at block 320 and b) If the risk score is less than the extended test threshold, the method proceeds to run a verification test or tests, at block 320; [0028] a) If the risk score meets or is greater than an integration test threshold (block 324), the method proceeds to run an integration test as in block 328. The method can then run the integration test and proceed to end 330. b) If the risk score is less than the integration test threshold, the method 300 proceeds to end 330; [0029-0030, 0035, 0042-0043] the risk score/risk assessment score/risk value is based on at least Constant E - Quality of the coder (level of coder) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Raajaratnam in view of Bhat with Atyam to include the limitation(s) above as disclosed by Atyam.  Doing so would further define Raajaratnam in view of Bhat’s review process of tasks to ensure a subtask is not an unfished subtask [see at least Atyam [0020-0022] ].

Raajaratnam in view of Bhat and Atyam doesn’t/don’t explicitly teach but MerWarth discloses wherein a work queue points tracks a currently assigned workload of the user, and wherein the work item is assigned to the user based on the work queue points, wherein the work item is placed in a position of the work queue based on a priority of the work item associated with a major loss functionality of the software component [the limitation is interpreted based on broadest reasonable interpretation of instant specification [0023, 0025] where a major loss functionality is not defined and thus is interpreted as a high priority issue,
then see at least [col 5 ln 39-48] for assign a task to a user with based on size of user’s workload; [col 9 ln 35-55] prioritize tasks based on rules or user input, where a rule could be a technical development (a high priority issue) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Raajaratnam with MerWarth to include the limitation(s) above as disclosed by MerWarth.  Doing so would further define modified Raajaratnam’s (see at least Raajaratnam [0054, 0069] ) task assignment by assigning based on current workload and doing this will better ensure the unfinished subtask will not continue to be an unfinished subtask [see at least MerWarth [pg 1, 3rd para] ].

Regarding claim 3, 10, and 17, modified Raajaratnam teaches the computer-implemented method of claim 1 as well as the computer code.

Modified Raajaratnam doesn’t/don’t explicitly teach but Atyam discloses, wherein determining the review and testing process comprises determining a number of review and testing iterations to apply to the work item [see at least [0020-0022] for a review and testing process used to score a code; [0025-0026] upon receiving the code 318, and then proceeds to run a verification test at block 320 and b) If the risk score is less than the extended test threshold, the method proceeds to run a verification test or tests, at block 320; [0028] a) If the risk score meets or is greater than an integration test threshold (block 324), the method proceeds to run an integration test as in block 328. The method can then run the integration test and proceed to end 330. b) If the risk score is less than the integration test threshold, the method 300 proceeds to end 330; [0029-0030, 0035, 0042-0043] the risk score/risk assessment score/risk value is based on at least Constant E - Quality of the coder (level of coder) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Raajaratnam with Atyam to include the limitation(s) above as disclosed by Atyam.  Doing so would further define modified Raajaratnam’s review process of tasks to ensure a subtask is not an unfished subtask [see at least Atyam [0020-0022] ].

Claim(s) 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raajaratnam in view of Bhat, Atyam, and MerWarth as applied to claim(s) 1, 8, and 15 above and further in view of Cohen et al. (US 2006/0106774 A1).

Regarding claim 5, 12, and 19, modified Raajaratnam teaches the computer-implemented method of claim 1 as well as expertise score vector, developer, and problem record.

Modified Raajaratnam doesn’t/don’t explicitly teach but Bhat discloses wherein the expertise score vector comprises a skillset of the developer [see at least [p. 89, right col, first full para] an expert score is determined by an expert vector (EV) “For each expertise profile (row) in the matrix, an expert vector (EV) of size n is created.  Once the EV is generated for an individual, we calculate the score as the magnitude (vector length) of that expert vector”;
[p. 89, left col, first and second full para] each row within the expertise matrix represents an expertise profile for individual architects and developers and within this matrix, rows capture expertise profiles, columns represent architectural elements, and cells correspond to EAs.;
[p. 88, right col, last para] (EAs) are the elementary atoms of expertise. They reflect an individual’s expertise in a specific architectural topic.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Raajaratnam with Bhat to include the limitation(s) above as disclosed by Bhat.  Doing so would further define modified Raajaratnam’s task selection for a user based on multiple metrics to better ensure the best user is selected for the task [see at least Bhat [p. 89 right col first full para] ].

 , and wherein the work item is assigned to the user based on matching the skillset to keywords from the task [see at least [0123] keywords determined based on analyzing task; [0127] a task is matched to a user based on user qualifications and specified keywords (where keywords are determined by analyzing task see [0123] ); [0177-0178] combining parts is allowed such as ([0123] and [0127]) where matching is based on a keyword of task to skillset of user].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Raajaratnam with Cohen to include the limitation(s) above as disclosed by Cohen.  Doing so would further define modified Raajaratnam’s (see at least Raajaratnam [0054, 0069] ) task assignment by assigning based on matching task keywords to user skillset and doing this will better ensure the unfinished subtask will not continue to be an unfinished subtask [see at least Cohen [0123, 0127, 0177] ].

Claim(s) 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raajaratnam in view of Bhat, Atyam, and MerWarth as applied to claim(s) 1, 8, and 15 above and further in view of Edwards (US 2006/0173732 A1).

Regarding claim 6, 13, and 20, modified Raajaratnam teaches the computer-implemented method of claim 1.

a skill that is included in the expertise score vector of the developer, and further comprising:
an additional developer based on an expertise score vector of the additional developer not including the skill [for the limitation above, see at least [p. 89, right col, first full para] an expert score is determined by an expert vector (EV) “For each expertise profile (row) in the matrix, an expert vector (EV) of size n is created.  Once the EV is generated for an individual, we calculate the score as the magnitude (vector length) of that expert vector”;
[p. 89, left col, first and second full para] each row within the expertise matrix represents an expertise profile for individual architects and developers and within this matrix, rows capture expertise profiles, columns represent architectural elements, and cells correspond to EAs.;
[p. 88, right col, last para] (EAs) are the elementary atoms of expertise. They reflect an individual’s expertise in a specific architectural topic.
Thus based on the previous citations, two developers may or may not have the same area of expertise].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Raajaratnam with Bhat to include the limitation(s) above as disclosed by Bhat.  Doing so would further define modified Raajaratnam’s task selection for a user based on multiple metrics to better ensure the best user is selected for the task [see at least Bhat [p. 89 right col first full para] ].

wherein the work item corresponds to a desired skill of the user, and further comprising:
selecting an additional user to assign to the work item with the user based on the additional user not including the desired skill [for the limitation above, see at least [0043-0044] for i) determine members for a task including expert, ii) where a) an expert in comparison to other members has each of knowledge, experience, and investment in the problem selected and the other members only have knowledge and experience and b) an outsider in comparison to other members has perspective that others do not have, iii) thus the expert (ideally outsider) has a desired skill the other members do not have such as a skill applied with outside the box practicality].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Raajaratnam with Edwards to include the limitation(s) above as disclosed by Edwards.  Doing so would further define modified Raajaratnam’s (see at least Raajaratnam [0054, 0069] ) task assignment by assigning based more than one user to the task where group dynamics actually promote development of the solution  and doing this will better ensure the unfinished subtask will not continue to be an unfinished subtask [see at least Edwards [0031, 0043-0044] ].

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raajaratnam in view of Bhat, Atyam, MerWarth, and Edwards as applied to claim(s) 6 and 13 above and further in view of Bonmassar (US 2013/0290207 A1).

Regarding claim 7 and 14, modified Raajaratnam teaches the computer-implemented method of claim 6 as well as expertise score vector of the additional developer and the desired skill.

Modified Raajaratnam doesn’t/don’t explicitly teach but Bonmassar discloses comprising updating the expertise of the additional user to include the skill based on completion of the work item [see at least [0024] for access publicly available information on a candidate such as a candidate’s personal projects to “assess the programmer's abilities and suitability for various programming jobs” if the programmer has a skill set [0080] crawling is done regularly thus monitored to see what if any improvements (user develops new skills) are made by the user].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Raajaratnam with Bonmassar to include the limitation(s) above as disclosed by Bonmassar.  Doing so would further define modified Raajaratnam’s (see at least Raajaratnam [0054, 0069] ) task assignment by updating users skillset by adding skill sets in addition to the current scoring and doing this will better ensure the unfinished subtask will not continue to be an unfinished subtask [see at least Bonmassar [0024, 0080] ].

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goraczko et al. – WO2014201171 (relevant because it teaches task assigned based on worker profile)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624